Exhibit (h)(xv) THE ARBITRAGE FUNDS AMENDMENT TO BLUE SKY SERVICES AGREEMENT THIS AMENDMENT is made as of December 19, 2014 by and between ALPS Fund Services, Inc. (“ALPS”) and The Arbitrage Funds (the “Trust”). WHEREAS, ALPS and the Trust have entered into a Blue Sky Services Agreement dated August1, 2011 (the “Agreement”); WHEREAS, on November 17, 2014, the Board of Trustees of the Trust approved one new series under the Trust; and WHEREAS, in light of the foregoing, ALPS and the Trust wish to modify the provisions of the Agreement to reflect the addition of the new series. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. APPENDIX A.APPENDIXA of the Agreement is replaced in its entirety with the attached APPENDIXA. 2. Remainder of the Agreement.Except as specifically set forth herein, all other provisions of the Agreement shall remain in full force and effect.Any items not herein defined shall have the meaning ascribed to them in the Agreement. [signature page follows] IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of this Amendment first set forth above. ALPS FUND SERVICES, INC. THE ARBITRAGE FUNDS By: /s/ Jeremy O. May By: /s/ John S. Orrico Name: Jeremy O. May Name: John S. Orrico Title: President Title: President APPENDIX A THE ARBITRAGE FUND THE ARBITRAGE EVENT-DRIVEN FUND THE ARBITRAGE CREDIT OPPORTUNITIES FUND THE ARBITRAGE TACTICAL EQUITY FUND
